Case 2:20-cv-03269-SDW-LDW Document 11 Filed 03/27/20 Page 1 of 1 PagelD: 306

 

LAW OFFICES
HARTMAN & WINNICKI, P.C.

Dariusz M. Winnicki *° 74 PASSAIC STREET Phone: (201) 967-8040

Richard L. Ravin *°o RIDGEWOOD, NEW JERSEY 07450 Fax: (201) 967-0590

Daniel L. Schmutter*

Andrew T. Wolfe* * * *

Paul F. Campanoo rr

Porter E. Hi 1920-2009
WEBSITE 4d Charles R. ulna SE 1998

*, Now. York and New Jersey Bars www.hartmanwinnicki.com William T. Marsden (1943-1993)
a Woshiogion D.C. Bar Cyrus D. Samuelson (1911-1998)

© New Jersey Bar

March 27, 2020
VIA ECF
Hon. Leda D. Wettre, U.S.M.J.
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re: Association of New Jersey Rifle & Pistol Club, Inc.. v. Murphy
Case No.: 20-cv-3269-SDW-LDW

Dear Judge Wettre:

We represent Plaintiffs in the above referenced matter. Attached please find the
Declaration of Daniel L. Schmutter with attached certifications and a proposed form of order
for the admission pro hac vice of David H. Thompson and Peter A. Patterson of the District
of Columbia law firm Cooper & Kirk PLLC on behalf of Plaintiffs. All counsel have
consented.

Thank you for your attention in this regard.

Respectfully submitted,

s/ Daniel L. Schmutter
DANIEL L. SCHMUTTER

DLS/srs

ce: Stuart Feinblatt (via ECF)
Joseph Fanaroff (via ECF)
Bryan Lucas (via ECF)
David H, Thompson
Peter A. Patterson
